

115 HR 4804 IH: Continuation on Active Service Act
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4804IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mr. Langevin (for himself, Mr. Russell, Mr. King of New York, and Mr. Capuano) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to allow injured Federal law enforcement officers to continue
			 to serve their agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Continuation on Active Service Act. 2.Continued service of injured federal law enforcement officers (a)In generalChapter 33 of title 5, United States Code, is amended by adding at the end the following:
				
					3330f.Law enforcement officers; continued service after injury
 (a)An agency may waive any medical standards or physical requirements applicable to a position occupied by a law enforcement officer if the officer suffers a qualifying injury.
 (b)In carrying out subsection (a), the employing agency— (1)may utilize a medical review board as established under the authority granted by this title;
 (2)may assign the officer duties that take the qualifying injury into account; (3)may not reduce the general schedule pay scale of the injured law enforcement officer who returns to work full-time after the incidence of injury even if the duties are adjusted; and
 (4)shall take into account the health and safety of the officer and others. (c)Not later than 60 days after the date of enactment of this section, the Office of Personnel Management shall promulgate regulations to carry out this section. Such regulations shall provide consistent application of this section, to the greatest extent practicable, in each employing agency.
 (d)A law enforcement officer who receives a waiver under this section shall be subject to the retirement benefits provisions under chapter 83 or 84 that would otherwise apply to the officer had the officer not suffered a qualifying injury.
 (e)In this section— (1)the term law enforcement officer has the meaning given such term in sections 8331(20) and 8401(17), and includes any member of the Capitol Police, the Supreme Court Police, or the United States Secret Service Uniformed Division; and
 (2)the term qualifying injury means an injury— (A)that results in the officer being unable to meet the medical standards or physical requirements otherwise required to occupy the applicable law enforcement position; and
 (B)is not due to misconduct, willful negligence, or incurred during an unauthorized absence.. (b)Clerical amendmentThe table of sections of such chapter is amended by adding after the item relating to section 3330e the following new item:
				
					
						3330f. Law enforcement officers; continued service after injury..
			(c)Retroactive application permissible
 (1)In generalThe authority provided by section 3330f of title 5, United States Code, as added by subsection (a), may be applied to any law enforcement officer who, before the date of enactment of this Act, suffered a qualifying injury (as that term is defined in such section).
 (2)Report to CongressAn agency head shall submit a report to Congress with respect to each instance that the authority provided in paragraph (1) is exercised.
				